DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-9, 11-16, and 24-42  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 8, is appears as if there is text missing between “bristle bundles” and “at least one straight-lined row.”
	In claim 9 line 4, is “the circle line” the same as the circumference? It isn’t clear what is meant by “circle line”.
Claims 11 recites the limitation "the peripheral direction" in lines 2-3, claim 12 recites the limitation "the peripheral direction" in line 4, claim 13 recites the limitation "the peripheral direction" in line 5.  There is insufficient antecedent basis for this limitation in the claims. It is towards the periphery or are they inclined along the periphery?
  Claim 15 recites the limitation "the carrier rotation axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the free bristle end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 24 line 8, is “a brush head” the same brush head as required in claim 24 line 5?
Claim 24 recites the limitation "the rotatable mounting" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the control rotation axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the transition region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the anchoring section" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 lines 2-3 recites “…the attachment brush housing in the brush-head-side end section comprises…”  Claim 24, from which claim 28 depends, recites that it is the drive rod that comprises a brush-head-side end section. It is unclear if the Applicant is referring to an end of the device or a specific structure in referring to a “brush-head-side end section”.
Claim 29 recites the limitations "the coupling nub" in line 3 and “the hand part” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 31 recites the limitations "the rotation angle" in line 3, “the bristle carrier” in lines 3-4, and “the housing head” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim. 
Claims 32, 34 and 35 each recite confusing transitional phrase language. Claim 32 recites “…wherein the drive rod consists of polyamide or comprises this.” Claim 34 recites “…wherein the attachment brush part consists of polybutylene terephthalate or comprises this.” Claim 35 recites “…wherein the bristle carrier consists of polyoxymethylene or comprises this.” 
Claim 36 recites the limitation "the bearing pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is claim 36 meant to depend from a different claim?
Claim 39 recites the limitations "the electricity consumption" in lines 2-3 and “the electrical toothbrush” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 40 recites the limitation "the components" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Are “the components” the structure listed in lines 3-4 of the claim?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-4, 6-11, 15, 17-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varila, US 9,095,206.
	Varila discloses the claimed invention including a brush head (1) with a bristle carrier (4) on which a bristle field with a plurality of bristle bundles each with a plurality of bristles is arranged (7, 7a; see Figures), wherein the bristle bundles are divided into three groups and in a neutral positon of the bristle carrier there is an upper first and lower second group of bristle bundles each forming an arc section (the first and second groups of bundles are those labeled as groups 9 and 9a, shown in Figure 4) and a middle third group of bristle bundles that form at least one straight-lined row (one of the central rows, Figure 4). Regarding claim 2, the bristle field is profiled and the middle group of bristle bundles has a lower height compared to the first and second groups of bristle bundles (see Figures 2 and 5-7C). Regarding claims 3-4, the middle group consists of several straight-lined parallel rows that form a rectangular arrangement (Figure 4, see annotated Figure 4). Regarding claim 6, the upper and lower groups each form at least one row of bristle bundles arranged in an arched manner (see Figures 4 and 10). Regarding claim 7, the upper and lower groups of bristle bundles each form several parallel arched rows of bristle bundles (including the arched row adjacent those in 9 and 9a, see 
Annotated Figure 4 with regards to claims 1-4, 6-11, 15:
[AltContent: arrow][AltContent: textbox (third middle group, parallel rows, rectangular arrangement)][AltContent: textbox (second group)][AltContent: arrow][AltContent: textbox (first group)][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect][AltContent: rect]
    PNG
    media_image1.png
    489
    637
    media_image1.png
    Greyscale









Annotated Figure 4 with regards to claims 17-21, 23:

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (other segments of pairs of bundles which are radiantly outward of the center, these also join to form a ring-like arrangement about a central segment)][AltContent: ][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (a central segment)][AltContent: oval]
    PNG
    media_image1.png
    489
    637
    media_image1.png
    Greyscale



3.	Claim(s) 1-2, 5-6, 8-9, 17-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chenvainu et al., US 8,621,698.
	Chenvainu et al. disclose the claimed invention including a brush head (12) with a bristle carrier (16) on which a bristle field with a plurality of bristle bundles each with a plurality of bristles is arranged (18A-18D; see Figures), wherein the bristle bundles are divided into three groups and in a neutral positon of the bristle carrier there is an upper first and lower second 
Regarding claim 8, the bristle bundles are round (see Figure 1B). Regarding claim 9, the bristle carrier is round (see Figures), the upper and lower group of bristle bundles are arranged in an arched manner and are arranged parallel to the circle line of the bristle carrier (see Figures).  Regarding claim 17, Chenvainu discloses the claimed invention including a brush head (12) with a bristle carrier (16) on which a bristle field with a plurality of bristle bundles each with a plurality of bristles is arranged (18A-18D; see Figures), wherein the bristle field comprises a plurality of bristle field segments that each comprise a bristle bundle with care bristles (segments could be any of the bristle bundles or groupings of bristle bundles, see Figures 1-1D). Regarding claim 18, at least one bristle field segment has a basic shape which is circular (a circular grouping of the bristle bundles, see Figures 1-1D). Regarding claim 19, the bristle field comprises a central bristle field segment which can comprise a round or circular shape (inner ring of bristle bundles, Figure 1-1D). Regarding claim 20, the bristle field comprises several bristle field segments that extend radiantly outwards from a center of the bristle field . 
4.	Claim(s) 10-15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraemer, US 7,788,756.
	Kraemer discloses the claimed invention including a brush head (14, Figure 1) with a bristle carrier (20) on which a bristle field with a plurality of bristle bundles each with a plurality of bristles is arranged (17, see Figures), wherein the bristle field comprises at least one bristle bundle with an inclination (different embodiments show different bristle bundles with inclinations, see 23 in Figures 2-3, 231 and 232 in Figures 5 and 7, 23 and 24 in Figures 8-9, 23 and 24 in Figures 15C, 16C, 20B). Regarding claim 11, the at least one bristle bundle is inclined in a peripheral direction of the bristle carrier (in particular, see Figures 3, 5, 7, 9, 15C, 16C, 20B). Regarding claim 12, the bristle field comprises a ring or circle of bristle bundles which are inclined in the peripheral direction of the bristle carrier (in particular, see Figures 3, 9, 15C, 16C, 20B). Regarding claim 13, the bristle field comprises an outer-lying first ring or circle of bristle bundles and an inner-lying second ring or circle of bristle bundles which are inclined in the peripheral direction of the bristle carrier (Figures 15C, 16C, 20B). Regarding claim 14, the bristle bundles of the ring or circle are inclined along the peripheral direction in the clockwise direction . 
5.	Claim(s) 17-21, 24, 37, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dishon, US 9,439,741.
	Dishon discloses the claimed invention including a brush head with a bristle carrier (16, see Figures) on which a bristle field with a plurality of bristle bundles each with a plurality of bristles is arranged (85, see Figures 14 and 20), wherein the bristle field comprises a plurality of bristle field segments that each comprise a bristle bundle with care bristles (segments could be any of the bristle bundles or groupings of bristle bundles, see Figures). Regarding claim 18, at least one bristle field segment has a basic shape which is circular (see Figures 14-20). Regarding .
6.	Claim(s) 24-27, 29-31 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai, WO 2004/098444 A1 (see also computer generated English translation).
	Dai discloses the claimed invention including an attachment brush part (1) comprising an attachment brush housing (2), a drive rod for driving a brush head (4), with a brush-head-side end section (upper section of 4 and includes 5, best shown in Figure 2), on which a first toothing is arranged (6), and with a hand-part-side end section (lower section of 4, best shown in Figure 2), a brush head with a bristle carrier (9) and with bristles arranged on the carrier (unlabeled, see Figures), wherein the carrier comprises a second toothing (7), a securing element for a rotatable mounting of the hand-part-side end section of the drive rod (3, Figure 2), and the first and second toothing forming a drive toothing for the driving of the brush head by the drive rod (last paragraph of page 2 of English translation into page 3). Regarding claim 25, the drive rod at its brush-head-side end section comprises a bearing pin (8 or alternatively 10) through which a control rotation axis runs (axis of 8, Figures 1-2) and the bearing pin is rotatably mounted in a pin receiver on the attachment brush housing (receiver is unlabeled are that receives pin 8 or alternatively pin 10, best shown in Figure 2, see also last paragraph of page 2 of English translation into page 3 or fifth paragraph on page 3 of English translation). Regarding claim 26, the pin receiver is arranged in a transition region between a housing neck which receives the drive rod and a housing head which receives the brush head or parts thereof (Figure 2). Regarding claim 27, the bristle carrier comprises a carrier body (9) on whose front side has bristles arranged (unlabeled, see Figures) and also comprises a function unit on a rear .
7.	Claim(s) 24, 28, and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilscher, US 2003/0131427.
	Hilscher discloses the claimed invention including an attachment brush part (2) comprising an attachment brush housing (housing of 2, Figure 1), a drive rod for driving a brush head (12, 13), with a brush-head-side end section (13), on which a first toothing is arranged (at 14, paragraph 0035), and with a hand-part-side end section (12), a brush head with a bristle .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer, US 7,788,756 in view of Jungnickel et al., US 2014/0359958.
	Kraemer discloses all elements previously mentioned above, however fails to disclose that a step is formed in the free bristle end of at least one bristle bundle.
	Jungnickel et al. teaches a bristle carrier (14 or 22) having a plurality of inclined bristle bundles (56), some bristle bundles have a step formed in a free bristle end (at 66) so that the longer filaments can penetrate narrow, hard to reach areas between the teeth to clean the interdental area (paragraphs 0027, 0060).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the free end of a bristle bundle of Kraemer to include a step formed therein, as taught by Jungnickel et al., so that the step portion can penetrate narrow and difficult to reach areas between teeth during brushing.
9.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer, US 7,788,756 in view of Endo et al., JP 2000-000119 (see computer generated English translation).
	Kraemer discloses all elements previously mentioned above, however fails to disclose that the bristle field comprises several T-shaped bristle field segments each with a trunk that points to the center and are arranged circularly about the center.
	Endo et al. teach a bristle carrier with a bristle field (2) and comprises several T-shaped bristle field segments (3) that each have a trunk (3b) that points to the center of the bristle field and are arranged about a center (Figure 1). The T-shaped bristle field segments are positioned and effectively clean an interdental triangle of teeth (see English translation paragraphs 0010-0013).
.
10.	Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, WO 2004/098444 A1 in view of Schaefer et al., US 2015/0320529.
	Dai discloses all elements previously mentioned above, however fails to disclose that the drive rod comprises a particular material, specifically polyamide or fibres for reinforcement.
	Schaefer et al. teach an attachment brush part (10) that includes a drive shaft (110, 120, 150) transmitting motion to a bristle carrier, the drive shaft comprises polyamide and fibers/fibres for reinforcement so that portions of the drive shaft have a high Young’s modulus (see discussion in second half of paragraph 0013 regarding the first coupling part being made from a plastics having a high Young’s modulus including polyamide reinforced with glass fiber).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the drive rod of Dai to include polyamide reinforced with fibers, as taught by Schaefer et al., in order to provide a drive shaft of a high Young’s modulus and stiffness sufficient to impart motion to a bristle carrier.
11.	Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, WO 2004/098444 A1 in view of Fritsch, US 2012/0124759.
Dai discloses all elements previously mentioned above, however fails to disclose that the attachment brush part comprises polybutylene terephthalate or that the bristle carrier comprises polyoxymethylene.
	Fritsch teaches a similar electric toothbrush to Dai in which an attachment brush part or carrier (101, 102) can comprise polybutylene terephthalate or polyoxymethylene as it is a relatively strong material and increases the amount of force of a pull-off force between an attachment brush part and a housing so that a brush head is not damaged or separated easily (paragraphs 0026, 0033).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment brush part of Dai so that it comprises polybutylene terephthalate and modify the carrier of Dai to comprise polyoxymethylene, as taught by Fritsch, as they are strong plastics suitable for use in a brush part attachment.
12.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, WO 2004/098444 A1 in view of Fritsch, US 2012/0124759.
	Dai discloses all elements previously mentioned above, however fails to disclose a bearing pin that consists of metal or of any specific material.
	Fritsch teach a similar attachment brush part to Dai and includes pins (110, 111, 162) that consist of metal (paragraphs 0025 and 0028). It is noted that having pins consist of metal is known in the art.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing pin Dai to consist of metal, as taught by .
13.	Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishon, US 9,439,741 in view of Buckner et al., US 6,523,907.
	Dishon discloses all elements previously mentioned above, however fails to disclose that the components are brought together into the attachment brush part on an assembly mandrel.
	Buckner et al. teach a method of producing brushware (Title) and demonstrates that a mandrel (121 or entire magazine 100; Figures 2 and 7) supports unfinished brush part components during various stages of manufacture (molding, bristle insertion, bristle treatments, decoration, packaging; see Figures 3A and 11A-1 to 11B-3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing of Dishon to include a step that the components are brought together into the attachment brush part on an assembly mandrel, as mandrels taught by Buckner et al. demonstrate how they support components individually and as assembled through various stages of manufacture.
14.	Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, WO 2004/098444 A1 in view of Fritsch, US 2012/0124759.
	Dai discloses all elements previously mentioned above, however fails to disclose a method for manufacturing including a step of attaching the bristles to the carrier body by way of an anchor-free method. Dai does not disclose any method of attaching bristles to the carrier body.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the brush head for an attachment part of Dai with a method step of attaching the bristles to a carrier body by way of an anchor-free method, as taught by Fritsch, as an effective way to secure bristles to a carrier in an electric toothbrush.
Double Patenting
15.	Claims 24-42 of this application is patentably indistinct from claims 1-19 of Application No. 16/499513. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

16.	Claims 24-42 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-19 of copending Application No. 16/499,513 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg